208 Ga. 392 (1951)
67 S.E.2d 111
MAYOR &c. OF ATHENS et al.
v.
GAMMA DELTA CHAPTER HOUSE CORP.
17591.
Supreme Court of Georgia.
Submitted September 11, 1951.
Decided October 9, 1951.
James Barrow, for plaintiffs in error.
Eugene Epting and Erwin, Nix, Birchmore & Epting, contra.
DUCKWORTH, Chief Justice.
This is an action to recover damages for taking and injuring private property for public use. The Supreme Court is without jurisdiction. Code (Ann.), §§ 2-3704, 2-3708 (Constitution of Georgia; Ga. L. 1945, pp. 43, 44). The mere fact that the Constitution, art. 1, sec. 3, par. 1 (Code, Ann., § 2-301; Ga. L. 1945, p. 13), forbids such injury to or taking of private property without just and adequate compensation being first paid therefor in nowise makes a constitutional question for decision by this court.
Transferred to the Court of Appeals. All the Justices concur.